ORDER
The opinion in this case, which was filed June 5, 1985, 762 F.2d 775, is amended by adding a footnote 1 at the end of the third full paragraph in Part III, at p. 780, beginning, “In his motion for an evidentiary hearing before the district judge____” Footnote 1 shall read:
The question whether a defendant has made a sufficient preliminary showing to entitle him to a Franks [v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978)] hearing is reviewable de novo. United States v. Ritter, 752 F.2d 435, 439 (9th Cir.1985).
As amended, the panel has unanimously voted to deny the petition for rehearing. The mandate shall issue in accordance with Fed.R.App.P. 41(a).